IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              February 18, 2009
                                No. 08-30078
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

TERRELL DEVON WILLIAMS

                                           Petitioner-Appellant

v.

JOE YOUNG

                                           Respondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:07-CV-485


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Terrell Devon Williams, federal prisoner # 28396-018, has moved to
proceed in forma pauperis (IFP) in his appeal of the district court’s denial of
relief on his 28 U.S.C. § 2241 petition. A movant for leave to proceed IFP on
appeal must show that he is a pauper and that the appeal is taken in good faith.
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-30078

      Williams was sentenced in the Middle District of Florida to a 42-month
term of imprisonment for making a false statement to a federally insured
financial institution. He was also sentenced by the Florida district court to two
15-month sentences, which were imposed due to the revocation of his terms of
supervised release. All sentences run consecutively.
      Williams acknowledges that he was given credit for 208 days, which
represents the time he was detained prior to the commencement of his sentence.
He argues, however, that he was entitled to 208 days of credit toward each of his
three sentences for the time he was detained prior to sentencing.
      The Attorney General, through the Bureau of Prisons (BOP), determines
what credit, if any, will be awarded to prisoners for time spent in custody prior
to the start of their sentences. United States v. Wilson, 503 U.S. 329, 331-32,
334 (1992); see also Leal v. Tombone, 341 F.3d 427, 428 (5th Cir. 2003). The BOP
was required to treat Williams’s multiple terms of imprisonment as a single,
aggregate term of imprisonment.       See 18 U.S.C. § 3584(c).      As Williams
acknowledges, he received 208 days of credit toward his aggregate term of 72
months of imprisonment.      Williams is not entitled to credit toward each
individual sentence. See 18 U.S.C. § 3585(b).
      Williams has not shown that his appeal presents a nonfrivolous issue.
Accordingly, his IFP motion is denied, and his appeal is dismissed as frivolous.
See Carson, 689 F.2d at 586; 5 TH C IR. R. 42.2.     Williams’s motion for the
appointment of counsel is denied. See Schwander v. Blackburn, 750 F.2d 494,
502 (5th Cir. 1985).
      IFP MOTION DENIED; MOTION FOR APPOINTMENT OF COUNSEL
DENIED; APPEAL DISMISSED.




                                       2